        Case 5:18-cv-04071-DDC-ADM Document 144 Filed 10/10/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                   TOPEKA DIVISION


ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                        Case No. 5:18-CV-04071-DDC-KGS
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                      DEFENDANT DISCOVER BANK’S MOTION FOR
                  EXTENSION OF TIME TO FILE ANSWER OR OTHERWISE
                 RESPOND TO PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendant Discover Bank (“Discover”) respectfully moves this Court for an extension of

time to file an answer or otherwise plead in response to Plaintiff’s Second Amended Complaint.

In support of this request, Discover states as follows:

         1.     On September 27, 2019, Plaintiff served Discover with his Second Amended

Complaint, which, pursuant to Fed. R. Civ. P. 15(a)(3), makes Discover’s responsive pleading

due by October 11, 2019.

         2.     Discover respectfully requests a fourteen (14) day extension of time to answer or

otherwise respond to Plaintiff’s Second Amended Complaint, up to and including October 25,

2019.

         3.     No prior extensions have been sought by Discover to answer or otherwise respond

to Plaintiff’s Second Amended Complaint.1

         4.     Defendant has good cause for the requested extension in that Discover needs


1
 Discover did seek and was granted an extension to respond to Plaintiff’s initial Complaint (Doc. 14), but
has not sought an extension related to his Second Amended Complaint.


                                                    1
     Case 5:18-cv-04071-DDC-ADM Document 144 Filed 10/10/19 Page 2 of 3




additional time to investigate the new allegations that were plead for the first time in the Second

Amended Complaint in order to answer or otherwise respond.

       5.      Defendant Discover has consulted Plaintiff regarding this extension, and he does

not object to the extension.

       6.      This request is not made for the purposes of delay or any other improper purpose,

and will not prejudice Plaintiff or any other party in this case.

       WHEREFORE, Defendant Discover respectfully requests an extension of time to answer

or otherwise respond to Plaintiff’s Second Amended Complaint, up to and including October 25,

2019, and for all other relief deemed just and appropriate.




                                                   Respectfully submitted,

                                                    /s/ Kirsten A. Byrd
                                                   Kirsten A. Byrd KS # 19602
                                                   HUSCH BLACKWELL LLP
                                                   4801 Main Street, Suite 1000
                                                   Kansas City, MO 64112
                                                   Telephone (816) 983-8300
                                                   Facsimile (816) 983-8080
                                                   Kirsten.Byrd@huschblackwell.com
                                                   Attorneys for Defendant Discover Financial
                                                   Services




                                                  2
     Case 5:18-cv-04071-DDC-ADM Document 144 Filed 10/10/19 Page 3 of 3




                                      Certificate of Service

        I certify that on October 10, 2019, I electronically filed the foregoing with the Clerk of
the Court by using the court’s e-filing system, causing electronic service on all counsel of record.
Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071


                                                            /s/ Kirsten A. Byrd
                                                     Attorney for Defendant Discover Bank




                                                 3
